UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1745



DOUGLAS E. BALLARD,

                                              Claimant - Appellant,

         versus

TAMOJIRA, INCORPORATED,

                                                    Debtor - Appellee,

         and

COUNTY OF CHESTERFIELD, VIRGINIA,

                                               Creditor - Appellee,

         and


UNITED STATES TRUSTEE,

                                    Party in Interest - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-145-3, BK-94-34438-T)

Submitted:   January 23, 1997            Decided:    January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
Douglas Early Ballard, Virginia Beach, Virginia, for Appellant.
Gregg R. Nivala, OFFICE OF THE UNITED STATES TRUSTEE, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Douglas Ballard appeals from the district court's order dis-

missing his appeal of the bankruptcy court's final decision because

he failed to note his appeal within the ten-day period prescribed

by Fed. R. Bankr. P. 8002.

     Rule 8002 is jurisdictional and requires that a notice of ap-

peal be filed within ten days of the entry of the order from which

the appeal is taken. Jacobson v. Nielsen, 932 F.2d 1272 (8th Cir.
1991); In re Abdallah, 778 F.2d 75, 77 (1st Cir. 1985). The ten-day
period includes weekends and holidays. See Fed. R. Bankr. P. 9006

(providing that intervening Saturdays, Sundays, and legal holidays

are excluded if the time period is less than eight days). Here, the

bankruptcy court entered its final order on December 26, 1995, and
Ballard filed his notice of appeal on January 10, 1995. Under Rule

8002, Ballard's notice of appeal should have been filed by January

5, 1996.
     Therefore, the district court properly dismissed his appeal

and we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                4